DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive. The Applicant merely states that Menkedick and Paz do not disclose the various claims, without presenting further specific reasons that they do not disclose the claims. Thus, this is not found persuasive, as the rejection below sets forth why those references, in combination with others, do teach the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52 and 55-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 52 and 58, it is not understood how “the lower body panel comprises first and second elongated openings for telescopically receiving the respective first and second longitudinal rods 
Claim 55 lacks antecedent basis for “the frame.” Furthermore, the claim then after referring to “the frame” goes on to refer to “a frame”. For purposes of examination it will be assumed there is one frame.
Further regarding claim 55, “wherein the first actuator is adapted to push the frame for moving the bed from the flat position to an inclined position such that the patient's legs are above the patient's head” should be “wherein the foot actuator is adapted to push the frame for moving the bed from the flat position to an inclined position such that the patient's legs are above the patient's head.” Examiner also points out this phrase is repeated twice in claim 55.
Claims 56-63 are rejected as being dependent from claim 55.
Claim 64 lacks antecedent basis for “the frame.” Furthermore, the claim then after referring to “the frame” goes on to refer to “a frame”. For purposes of examination it will be assumed there is one frame.
Claims 65-70 are rejected as being dependent from claim 64.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 47, 48, 51, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkedick (US Patent Application Publication 20080289108) in view of Robertson (US Patent Application Publication 20130205501).
Regarding claim 47, Menkedick teaches a support device for a patient having a head, a back region, a hip region and legs, the support device comprising: a frame (Figure 4; at 36); a patient platform mounted to the frame (Figure 4; 20, 22, 26), the platform comprising: an upper body panel (Figure 4; 20) for supporting the patient's head and back region, a core body panel (Figure 4; 22) and a lower body panel for supporting the patient's legs (Figure 4; 26), the lower body panel comprising upper and lower ends, wherein the lower end of the core panel is pivotably connected to the upper end of the lower body panel at a hinge connection (Figure 5; at 241), the patient platform being mounted to the frame; an actuator for moving the second panel and the lower body panel relative to each other (Figure 25, 48d), the actuator comprising a lower end pivotably mounted to a lower body transverse member of the frame (Figure 25; 234) and an upper end pivotably connected to the hinge connection (Figure 25; upper end of 48d); wherein, the lower body panel is adapted to move longitudinally relative to the frame between a first position, wherein the upper end of the lower body panel is adjacent the lower end of the core panel (Figure 4; 42 as shown), and a second position, wherein the upper end of the lower body panel is away from the lower end of the second panel (Figure 5; 42 as shown); 
Regarding claim 48, Menkedick teaches the actuator is adapted to push the hinge connection for moving the second panel and the lower body panel from the flat position to an angled position such that the patient's legs are at least partially bent, and wherein, in the angled position, the lower end of the core panel is above the upper end of the core panel. Menkedick does not teach the core panel includes a first panel and a second panel (Figure 25, as shown, see also Figure 3 versus Figure 6). Robertson teaches the core body panel comprising first and second panels (Figure 1; 40 and 42). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the core panel of Menkedick to include two panels in order to allow for further positions and thus more comfortable options for the user.
Regarding claim 51, Menkedick teaches the patient platform is adapted to receive a first mattress or first mattress sections having a first length and a second mattress or second mattress sections having a second length when the second panel is in the second position and wherein the second length is greater than the first length (Paragraph 494 describes the mattress extending and retracting in size, thus containing sections having two lengths).
Regarding claim 53, Menkedick teaches a handle or an actuator (Figure 20; 48f) for moving the lower body panel between the first and second positions.
Claims 49 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkedick (US Patent Application Publication 20080289108) in view of Robertson (US Patent Application Publication 20130205501) in view of Hornbach (US Patent 8806682).
Regarding claim 49, Menkedick does not teach the frame comprises first and second rollers or sliding surfaces adjacent first and second foot ends of the frame for allowing free movement of the lower body panel relative to the frame. Hornbach teaches the frame comprises first and second rollers or sliding surfaces adjacent first and second foot ends of the frame for allowing free movement of the lower body panel relative to the frame (Figure 2; 462). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the frame of Menkedick to include rollers at the longitudinal ends and allow sliding of the platform on the frame in order to allow extra support for the platform. 
Regarding claim 52, Menkedick does not teach, as best understood, the frame comprise first and second longitudinal rods extending from first and second positions adjacent the lower end of the second panel towards first and second foot ends of the frame, wherein the lower body panel comprises first and second elongated openings for telescopically receiving the respective first and second longitudinal rods and wherein the lower body panel is adapted to slide along the first and second longitudinal rods when moving between the first and second .
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkedick (US Patent Application Publication 20080289108) in view of Robertson (US Patent Application Publication 20130205501) in view of Paz (US Patent Application Publication 20070169267).
Regarding claim 50, Menkedick does not teach when the lower body panel is in the second position, the first and second longitudinal members of the frame, the lower end of the second panel and the upper end of the lower body panel define an opening therebetween and wherein discomfort to the patient is prevented when a mattress or mattress sections overly the patient platform. Paz teaches when the lower body panel is in the second position, the first and second longitudinal members of the frame, the lower end of the second panel and the upper end of the lower body panel define an opening therebetween (Figure 12; opening as shown) and wherein discomfort to the patient is prevented when a mattress or mattress sections overly the patient platform (Figures 3 and 4 (also Menkedick discusses an expandable mattress in Paragraph 494)). It would have been obvious to one of ordinary skill in the art prior to . 
Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkedick (US Patent Application Publication 20080289108) in view of Robertson (US Patent Application Publication 20130205501) in view of Valentino (US Patent Application Publication 20140197654).
Regarding claim 54, Menkedick teaches (i) a base frame (Figure 7; as shown) comprising a head member (Figure 6; 106) and a foot member (Figure 6; 108), the frame being mounted to the base frame, (ii) a head elevation assembly comprising a head actuator (Figure 7; 48a) and (iii) a foot elevation assembly comprising a foot actuator (Figure 7; 48b), wherein the head actuator is adapted to push the frame for moving the support device from a flat position to a raised position such that the patient's head is above the patient's legs (Figure 10), and wherein the foot actuator is adapted to push the frame for moving the support device from the flat position to an inclined position such that the patient's legs are above the patient's head (Figure 9). Menkedick does not teach the head end actuator comprising an upper end connected to the frame and a lower end pivotably connected to the head member of the base frame, the foot end actuator comprising an upper end connected to the frame and a lower end pivotably connected to the foot member of the base frame. Valentino teaches the head end actuator comprising an upper end connected to the frame and a lower end pivotably connected to the head member of the base frame (Figure 4; 16), the foot end actuator comprising an upper end connected to the frame and a lower end pivotably connected to the foot member of the base frame (Figure 4; 18). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the actuators of Menkedick to be mounted between the frame and head/foot member rather than between the base frame and head/foot member in order to allow gravity to assist in . 
Claims 55, 56, 59 and 61-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkedick (US Patent Application Publication 20080289108) in view of Robertson (US Patent Application Publication 20130205501) in view of Valentino (US Patent Application Publication 20140197654).
Regarding claim 55, Menkedick teaches a bed for a patient, the patient having a head, a back region, a hip region and legs, the bed extending along a longitudinal axis and comprising: a patient platform (Figure 4; 20, 22, 26) mounted to the frame (Figure 4; at 36), the platform comprising: an upper body panel  (Figure 4; 20) for supporting the patient's head and back region, a core body panel (Figure 4; 22) and a lower body panel for supporting the patient's legs (Figure 4; 26), the lower body panel comprising upper and lower ends; a frame comprising a first longitudinal member, a second longitudinal members (Figure 20, 220, 200) and a lower body transverse member (Figure 22; where the right side of 48b is attached), the first and second longitudinal members comprising first and second head ends and first and second foot ends, the lower body transverse member being between the first and second longitudinal members below the lower body panel, the patient platform being mounted to the frame; a base frame (Figure 7; as shown) comprising a head member (Figure 6; 106) and a foot member (Figure 6; 110), the frame being mounted to the base frame;Appl. No. 16/512,366Docket No. 22643.0003D2 a head elevation assembly comprising a head actuator (Figure 7; 48a) and (iii) a foot elevation assembly comprising a foot actuator (Figure 7; 48b), wherein the head actuator is adapted to push the frame for moving the support device from a flat position to a raised position such that the patient's head is above the patient's legs (Figure 10), and wherein the foot actuator is adapted to push the frame for moving the support device from the flat position to an inclined position such that the patient's legs are above the patient's 
Regarding claim 56, Menkedick teaches the lower body panel is adapted to move freely relative to the first and second longitudinal members of the frame (Figures 4 and 5, as shown).
Regarding claim 59, Menkedick teaches when the lower body panel and the second panel are in a flat position, the second panel defines an upper surface that is within an imaginary transversal plane and wherein, when the lower body panel moves relative to the 
Regarding claim 61, Menkedick teaches the foot elevation assembly comprises a first foot pivoting member (Figure 2; 130), a second foot pivoting member (Figure 2; 140), the first and second foot pivoting members comprising first and second upper ends pivotably connected to the first and second longitudinal members of the frame and first and second lower ends slidably connected (Figure 2; 130 and 140 slide in tracks at 128) to first and second longitudinal members of the base frame and a transverse member (Figure 2; at 187) between the first and second pivoting members, wherein the upper end of the first actuator is connected to the transverse member(Figure 7; left end of 48b is connected at transverse member) and the lower end of the first actuator is pivotably connected to the foot member at a pivoting point that is below the base frame (Figure 7; right end of 48b is connected to 130 and 140 in Figure 2 at a point below the base frame 184).
Regarding claim 62, Menkedick teaches the first and second longitudinal members of the base frame comprise first and second longitudinal tracks defined in first and second inner walls of the first and second longitudinal members of the base frame (Figure 2; as shown at least at 128, 118) and wherein the first and second lower ends of the first and second foot pivoting members are adapted to slide in the first and second tracks when the bed moves between the flat position and the inclined position (Figure 2; 130 and 140 slide in tracks 128, 118).
Regarding claim 63, Menkedick teaches a handle or an actuator (Figure 20; 48f) for moving the lower body panel between the first and second positions.
Claims 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkedick (US Patent Application Publication 20080289108) in view of Robertson (US Patent Application Publication .
Regarding claim 60, Menkedick does not teach when the lower body panel is in the second position, the first and second longitudinal members of the frame, the lower end of the second panel and the upper end of the lower body panel define an opening therebetween and wherein discomfort to the patient is prevented when a mattress or mattress sections overly the patient platform. Paz teaches when the lower body panel is in the second position, the first and second longitudinal members of the frame, the lower end of the second panel and the upper end of the lower body panel define an opening therebetween (Figure 12; opening as shown) and wherein discomfort to the patient is prevented when a mattress or mattress sections overly the patient platform (Figures 3 and 4 (also Menkedick discusses an expandable mattress in Paragraph 494)). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the frame of Menkedick to feature an opening when extended in order to save on materials and thus also save financially when making the bed. 
Claims 57, 58, 64-66, and 68-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkedick (US Patent Application Publication 20080289108) in view of Robertson (US Patent Application Publication 20130205501) in view of Valentino (US Patent Application Publication 20140197654) in view of Hornbach (US Patent 8806682).
Regarding claim 57, Menkedick does not teach the first and second longitudinal members of the frame comprises first and second rollers or sliding surfaces adjacent the first and second foot ends of the first and second longitudinal members of the frame for allowing free movement of the lower body panel relative to the first and second longitudinal members of the frame. Hornbach teaches the first and second longitudinal members of the frame comprises first and second rollers or sliding surfaces adjacent the first and second foot ends of the first and 
Regarding claim 58, Menkedick does not teach, as best understood, the first and second longitudinal members of the frame comprise first and second longitudinal rods extending from first and second positions 5Appl. No. 16/512,366Docket No. 22643.0003D2 adjacent the lower end of the second panel towards the first and second foot ends of the frame, wherein the lower body panel comprises first and second elongated openings for telescopically receiving the respective first and second longitudinal rods and wherein the lower body panel is adapted to slide along the first and second longitudinal rods when moving between the first and second positions. Hornbach teaches the first and second longitudinal members of the frame comprise first and second longitudinal rods extending from first and second positions 5Appl. No. 16/512,366Docket No. 22643.0003D2 adjacent the lower end of the second panel towards the first and second foot ends of the frame (Figure 2; the rods on which 462 sit), wherein the lower body panel comprises first and second elongated openings for telescopically receiving the respective first and second longitudinal rods and wherein the lower body panel is adapted to slide along the first and second longitudinal rods when moving between the first and second positions (Figure 2; foot frame 40 slides on 462). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the frame of Menkedick to include rollers at the longitudinal ends and allow sliding of the platform on the frame in order to allow extra support for the platform.
Regarding claim 64, Menkedick teaches a bed for a patient, the patient having a head, a back region, a hip region and legs, the bed extending along a longitudinal axis and comprising: a 
Regarding claim 65, Menkedick teaches when the lower body panel and the second panel are in a flat position, the second panel defines an upper surface that is within an imaginary transversal plane and wherein, when the lower body panel moves relative to the second panel between the first and second positions, an upper surface of the lower body panel is within the imaginary transversal plane (Figure 16 shows that the core panel 239 and the leg panel portion 292 are in the same transversal plane).
Regarding claim 66, Menkedick teaches the patient platform is adapted to receive a first mattress or first mattress sections having a first length and a second mattress or second mattress sections having a second length when the second panel is in the second position and 
Regarding claim 68, Menkedick teaches the foot elevation assembly comprises a first foot pivoting member (Figure 2; 130), a second foot pivoting member (Figure 2; 140), the first and second foot pivoting members comprising first and second upper ends pivotably connected to the first and second longitudinal members of the frame and first and second lower ends slidably connected (Figure 2; 130 and 140 slide in tracks at 128) to first and second longitudinal members of the base frame and a transverse member (Figure 2; at 187) between the first and second pivoting members, wherein the upper end of the first actuator is connected to the transverse member(Figure 7; left end of 48b is connected at transverse member) and the lower end of the first actuator is pivotably connected to the foot member at a pivoting point that is below the base frame (Figure 7; right end of 48b is connected to 130 and 140 in Figure 2 at a point below the base frame 184).
Regarding claim 69, Menkedick teaches the first and second longitudinal members of the base frame comprise first and second longitudinal tracks defined in first and second inner walls of the first and second longitudinal members of the base frame (Figure 2; as shown at least at 128, 118) and wherein the first and second lower ends of the first and second foot pivoting members are adapted to slide in the first and second tracks when the bed moves between the flat position and the inclined position (Figure 2; 130 and 140 slide in tracks 128, 118).
Regarding claim 70, Menkedick teaches a handle or an actuator (Figure 20; 48f) for moving the lower body panel between the first and second positions.
Claims 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkedick (US Patent Application Publication 20080289108) in view of Robertson (US Patent Application Publication .
Regarding claim 67, Menkedick does not teach when the lower body panel is in the second position, the first and second longitudinal members of the frame, the lower end of the second panel and the upper end of the lower body panel define an opening therebetween and wherein discomfort to the patient is prevented when a mattress or mattress sections overly the patient platform. Paz teaches when the lower body panel is in the second position, the first and second longitudinal members of the frame, the lower end of the second panel and the upper end of the lower body panel define an opening therebetween (Figure 12; opening as shown) and wherein discomfort to the patient is prevented when a mattress or mattress sections overly the patient platform (Figures 3 and 4 (also Menkedick discusses an expandable mattress in Paragraph 494)). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the frame of Menkedick to feature an opening when extended in order to save on materials and thus also save financially when making the bed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673